Order entered February 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00967-CV

         SHORE CHAN DEPUMPO LLP AND EDWARD MANDEL, Appellants

                                              V.

      STEVEN W. THRASHER D/B/A THRASHER ASSOCIATES, L.L.C., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10549

                                          ORDER
       Before the Court is appellants’ February 24, 2015, agreed motion for extension of time to

file appellants’ reply brief. We GRANT the motion and ORDER appellants’ file their reply

brief no later than March 9, 2015 .


                                                     /s/   CRAIG STODDART
                                                           JUSTICE